             Case 2:19-cv-02144-KSM Document 30 Filed 03/04/20 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    LM GENERAL INSURANCE COMPANY                                         CIVIL ACTION
        v.

    SHARON LEBRUN, et al                                                 NO. 19-2144-KSM




                                                      ORDER

           AND NOW, this 4th day of March, 2020, it is ORDERED that the Parties appear for a

PRETRIAL CONFERENCE pursuant to Fed. R. Civ. P. 16(a) on April 9, 2020, at 11:45 a.m.,

Chambers room no. 5118, United States Courthouse, 601 Market Street, Philadelphia,

Pennsylvania 19106.

           IT IS FURTHER ORDERED as follows:

           1. Lead counsel shall participate in the joint conference conducted pursuant to Fed. R.

Civ. P. 26(f) and attend the pretrial conference in person. The Court shall deem the attorney who

participates in the Rule 26(f) conference and who takes the lead at the pretrial conference as lead

counsel for all matters going forward in the case.

           2. At least seven (7) days prior to the pretrial conference, counsel for the Parties shall

submit via email, in the form attached hereto, a joint report of the conference that they conduct

pursuant to Fed. R. Civ. P. 26(f).1

           3. The Parties shall exchange initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) at

least one (1) business day in advance of the Rule 16 conference.

                                                                /s/KAREN SPENCER MARSTON
                                                                ______________________________
                                                                KAREN SPENCER MARSTON, J.
1
    A Word version of this form is available on Judge Marston’s page on the Court’s website.
               Case 2:19-cv-02144-KSM Document 30 Filed 03/04/20 Page 2 of 6




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       LM GENERAL INSURANCE COMPANY                               CIVIL ACTION
           v.

       SHARON LEBRUN, et al                                       NO. 19-2144-KSM



                                       JOINT RULE 26(f) REPORT

             Following a fulsome discussion, as contemplated by Fed. R. Civ. P. 26(f), the Parties aver

      as follows:

 I.      Counsel

             A. Lead counsel for Plaintiff(s):     _____________________________

             B. Lead counsel for Defendant(s):     _____________________________

             C. Counsel who participated in Rule 26(f) conference on behalf of Plaintiff(s):

                    ____________________
                    ____________________
                    ____________________

             D. Counsel who participated in Rule 26(f) conference on behalf of Defendant(s):

                    ____________________
                    ____________________
                    ____________________

II.      Description of Claims and Defenses

             The Parties should assume that the Court has read the Complaint and is familiar with the

      claims. However, the Court does not know all of the facts supporting those claims, nor the factual

      bases for the defenses. Therefore, counsel shall summarize the primary facts and threshold legal

      issues. Counsel should not merely parrot their pleadings. In addition, the Parties should attach

      critical documents to this report for the Court to review, if not attached to the pleadings already
                Case 2:19-cv-02144-KSM Document 30 Filed 03/04/20 Page 3 of 6




       (e.g., in a contract case, the document(s) comprising the contract; in a personal injury case,

       photographs of the scene, etc.).

III.      Anticipated Scope of Discovery

              A. Summarize with specificity those issues on which the Parties will need to conduct

                  discovery. Identify categories of information each Party needs in discovery and why.

              B. Anticipated number of interrogatories per Party:          ___________________

              C. Anticipated number of depositions per Party:              ___________________

              D. To the extent either Party proposes to exceed the presumptive limits in the Federal

                  Rules of Civil Procedure for discovery, explain the basis for that proposal.

              E. Do the Parties anticipate the need for any third-party discovery? If so, identify the

                  likely third-parties and the discovery to be sought.

              F. Do the Parties anticipate the need for experts? If so, identify the subjects on which the

                  expert(s) may opine.

IV.       Status of Discovery

              The Parties must summarize the status of discovery to-date. If nothing has been done in

       terms of discovery, the Parties should explain why. In general, the Court prefers the parties to

       begin discovery prior to the Rule 16 conference.

 V.       Proposed Case Management Deadlines

              When completing this section, the Parties should presume that the Court will not bifurcate

       fact and expert discovery. Therefore, the Parties should propose dates that take that presumption

       into account.

              A. Deadline to serve initial disclosures under Rule 26(a)(1) (*must be exchanged at least

                  one (1) business day before Rule 16 conference):         ___________________
                Case 2:19-cv-02144-KSM Document 30 Filed 03/04/20 Page 4 of 6




              B. Deadline to amend pleadings to add claims or Parties (*must be as early as practicable

                  to avoid prejudice or unnecessary delays):                  ___________________

              C. Deadline for affirmative expert reports (if any) and disclosure of lay witness opinion

                  testimony with related information and documents (if any): ___________________

              D. Deadline for rebuttal expert reports (if any):                 ___________________

              E. Deadline to complete discovery:                              ___________________

              F. If any Party seeks more than 120 days for fact discovery, explain why.

              G. Deadline to file motion for summary judgment:                  ___________________

VI.       Deposition Scheduling

              The Court expects the Parties to meet and confer as soon as practicable to set aside dates

       to hold open for depositions before the close of discovery. If the Parties have not already done so,

       the Court will order the Parties to do so within two weeks of the Rule 16 conference.

              Have the Parties set aside dates for deposition? ___ Yes ___ No

              If yes, what are those dates? _________________________________________________

              If no, when do the parties intend to confer, and how many dates do they intend to set aside?

              ____________________________________

VII.      Electronic Discovery

              Prior to the Rule 16 conference, the Court expects the Parties to have a thorough

       discussion about electronic discovery, including but not limited to 1) the need for electronically

       stored information (“ESI”), 2) sources of ESI, 3) the anticipated scope of electronic discovery, 4)

       the identity of potential custodians, 5) whether search terms will be necessary and, if so, any

       limitations thereto, 6) the respective burdens of collecting, reviewing, and producing ESI,

       including any claims for cost-shifting under the Federal Rules of Civil Procedure, and 7) any
                  Case 2:19-cv-02144-KSM Document 30 Filed 03/04/20 Page 5 of 6




        anticipated problems with electronic discovery. The Parties should summarize their discussion on

        these issues here. The Court expects counsel who attends the Rule 16 conference to be familiar

        with and able to discuss any ESI-related issues that might arise.

               In addition, the Parties should state whether they have agreed to an ESI stipulation. If so,

        the Parties should submit the stipulation to the Court in advance of the Rule 16 conference.

        If not, the Parties should identify what issues need to be resolved to finalize the stipulation.

VIII.      Protective Orders and Confidentiality Agreements

               The Parties should indicate whether they anticipate the need for a protective order in this

        case. If so, the Parties must explain what type of information needs protection from disclosure

        and why such protection is warranted under governing standards. In addition, the Parties are

        directed to Judge Marston’s Policies and Procedures concerning Protective Orders and

        Confidentiality Agreements.

 IX.       Alternative Dispute Resolution

               A. Have the Parties engaged in any settlement discussions? If so, set forth the status of

                   those negotiations. If not, explain why not.

               B. Have the Parties explored or considered other forms of alternative dispute resolution?

                   If so, summarize those efforts. If not, state the Parties’ positions with respect to ADR,

                   as required under Local Rule of Civil Procedure 53.3.

               C. Identify the individual who will attend the Rule 16 conference who will have authority

                   to discuss settlement.



  X.       Consent to Send Case to a Magistrate Judge
                 Case 2:19-cv-02144-KSM Document 30 Filed 03/04/20 Page 6 of 6




               The Parties should indicate whether they consent to have a United States Magistrate Judge

       conduct any or all proceedings in this case, pursuant to 28 U.S.C. § 636(c).

XI.       Policies and Procedures

               Judge Marston’s Policies and Procedures are available for the Parties to review on the

       Court’s website. By signing below, counsel for each Party and/or each pro se Party represents that

       he or she has reviewed the Judge’s Policies and Procedures and acknowledges the requirements

       contained therein. The Parties and their counsel further acknowledge by signing below that Judge

       Marston will strike pleadings and other submissions that do not comply with her Policies and

       Procedures.

XII.      Other Matters

               The Parties should identify any other issues that have not been addressed above but may

       require the Court’s attention (e.g., anticipated motions, bifurcation, privilege issues, etc.).



       Date:



       ____________________________                           _________________________________
       Counsel for Plaintiff                                  Counsel for Defendant
